Third District Court of Appeal
                               State of Florida

                        Opinion filed January 5, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-1767
                  Lower Tribunal Nos. 13200010782FC,
                  CS 2001412179, DOAH 20-004273-CS
                          ________________


                            Antorius Curtis,
                                  Appellant,

                                     vs.

                   Department of Revenue, et al.,
                                 Appellees.



     An Appeal from the State of Florida Department of Revenue.

     Antorius Curtis, in proper person.

      Ashley Moody, Attorney General, and Toni C. Bernstein, Senior
Assistant Attorney General (Tallahassee), for appellee Department of
Revenue.


Before LOGUE, HENDON, and GORDO, JJ.

     HENDON, J.
      Based on the Department of Revenue’s partial confession of error,

we reverse that portion of the Final Administrative Paternity and Support

Order, Child Support Guidelines Worksheet, and Income Deduction Order,

and remand to the trial court for determination of Curtis’s gross monthly

income and to make any adjustments in child support if necessary. We

affirm the remainder of the trial court’s rulings.

      Affirmed in part, reversed and remanded in part.




                                        2